Case 18-11801-LSS   Doc 693   Filed 10/23/18   Page 1 of 14
Case 18-11801-LSS   Doc 693   Filed 10/23/18   Page 2 of 14



                       Exhibit A
                                                               Case 18-11801-LSS                   Doc 693            Filed 10/23/18            Page 3 of 14
                                                                                                        Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below

                    DESCRIPTION                                     NAME                                        ADDRESS                                           EMAIL        METHOD OF SERVICE
                                                                                           Attn: Don A. Beskrone
                                                                                           500 Delaware Avenue, 8th Floor
                                                                                           P.O. Box 1150
Counsel to Unitco Realty & Construction Co., Inc. Ashby & Geddes, P.A.                     Wilmington DE 19899-1150                             dbeskrone@ashbygeddes.com   Email
Counsel to Louise Paris Ltd., Mulitex Limited,                                             Attn: Edward E. Neiger, Esq.
Basicline International Ltd., Bhama International                                          151 West 46th Street
Inc., Lachmi’s International Ltd., and Pier                                                4th Floor
Enterprises Ltd.                                  Ask LLP                                  New York NY 10036                                    eneiger@askllp.com          Email
                                                                                           Attn: Steven Balasiano
                                                                                           6701 Bay Parkway
Counsel to Gina Group, Twist Intimate Group and                                            3rd Floor
Nesso Jeans                                       Balasiano & Associates PLLC              Brooklyn NY 11204                                    steven@balasianolaw.com     Email
Counsel to Brixmor Property Group, Inc., The                                               Attn: David L. Pollack, Esq.
Weitzman Group, Inc., Federal Realty Investment                                            51st Floor - Mellon Bank Center
Trust, Prime/FRIT Mission Hills, LLC and                                                   1735 Market Street
Prime/FRIT Bell Gardens, LLC                      Ballard Spahr LLP                        Philadelphia PA 19103                                pollack@ballardspahr.com    First Class Mail and Email
                                                                                           Attn: Leslie Heilman, Esq., Laurel D. Roglen, Esq.
Counsel to Brixmor Property Group, Inc., The                                               and Chantelle McClamb, Esq.
Weitzman Group, Inc., Federal Realty Investment                                            919 Market Street                                    heilmanl@ballardspahr.com
Trust, Prime/FRIT Mission Hills, LLC, Prime/FRIT                                           11th Floor                                           roglenl@ballardspahr.com
Bell Gardens, LLC and Valley Plaza, LLC           Ballard Spahr LLP                        Wilmington DE 19801                                  mcclambc@ballardspahr.com   First Class Mail and Email
                                                                                           Attn: John Mark Stern
Counsel to the Comptroller of Public Accounts of                                           Assistant Attorney General
the State of Texas and the Texas Workforce                                                 P.O. Box 12548
Commission                                        Bankruptcy & Collections Division MC 008 Austin TX 78711-2548                                 john.stern@oag.texas.gov    Email
                                                                                           Attn: William J. Barrett
                                                                                           200 West Madison Street
                                                  Barack Ferrazano Kirschbaum & Nagelberg Suite 3900
Counsel to PF-LYP, LLC and Atlantic Square, LLC   LLP                                      Chicago IL 60606                                     william.barrett@bfkn.com    Email
                                                                                           Attn: Kevin M. Newman
                                                                                           Barclay Damon Tower
Counsel to Charlotte (Archdale) UY, LLC and                                                125 East Jefferson Street
Western Lights Properties, LLC                    Barclay Damon LLP                        Syracuse NY 13202                                    knewman@barclaydamon.com    Email
                                                                                           Attn: Justin R. Alberto, Erin R. Fay and Daniel N.
                                                                                           Brogan
                                                                                           600 N. King Street                                   jalberto@bayardlaw.com
                                                                                            Suite 400                                           efay@bayardlaw.com
Counsel to Gordon Brothers Finance Company        Bayard, P.A.                             Wilmington DE 19801                                  dbrogan@bayardlaw.com       Email
                                                                                           Attn: Russell W. Mills & Scott R. Larson
                                                                                           2323 Ross Ave.
                                                                                           Suite 1900                                           rmills@bellnunnally.com
Counsel to Brazito Capital Venture I, LLC         Bell Nunnally & Martin LLP               Dallas TX 75201                                      slarson@bellnunnally.com    Email



         In re: J & M Sales Inc., et al.
         Case No. 18-11801 (LSS)                                                                       Page 1 of 12
                                                                 Case 18-11801-LSS              Doc 693            Filed 10/23/18             Page 4 of 14
                                                                                                     Exhibit A
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below

                     DESCRIPTION                                      NAME                                     ADDRESS                                         EMAIL         METHOD OF SERVICE
                                                                                           Attn: Ronald S. Berg
                                                                                           321 Ennisbrook Drive
Counsel to Herson Properties, LLC                  Berg, LLP                               Montecito CA 93108                                 rsberglaw@gmail.com         First Class Mail and Email
                                                                                           Attn: Caroline R. Djang
                                                                                           18101 Von Karman Avenue
                                                                                           Suite 1000
Counsel to Protech Staffing Services, Inc.         Best Best & Krieger LLP                 Irvine CA 92612                                    Caroline.Djang@bbklaw.com   Email
                                                                                           Attn: Ernie Zachary Park
                                                                                           13215 E. Penn Street
Counsel to Crea/PPC Long Beach Towne Center                                                Suite 510
PO, L.L.C., a Delaware limited liability company   Bewley, Lassleben & Miller, LLP         Whittier CA 90602-1797                             ernie.park@bewleylaw.com    Email
                                                                                           Attn: Bryan J. Hall
                                                                                           1201 N. Market Street
                                                                                           Suite 800
Counsel to Julius Young Hosiery Inc.               Blank Rome LLP                          Wilmington DE 19801                                bhall@blankrome.com         Email
                                                                                           Attn: Jeffrey Rhodes
                                                                                           1825 Eye Street NW
Counsel to Jefan LLC and Mascot LLC                Blank Rome LLP                          Washington DC 20006                                JRhodes@BlankRome.com       Email
                                                                                           Attn: Josef W. Mintz
                                                                                           1201 N. Market Street
                                                                                           Suite 800
Counsel to Jefan LLC and Mascot LLC                Blank Rome LLP                          Wilmington DE 19801                                Mintz@BlankRome.com         Email
                                                                                           Attn: T Feil
                                                                                           3732 W. 120th Street                               tfeil@bmcgroup.com
Interested Party                                   BMC Group VDR, LLC                      Hawthorne CA 90250                                 ecfbk@bmcgroup.com          Email
                                                                                           Attn: Valerie Bantner Peo
                                                                                           55 Second Street
                                                                                           17th Floor
Counsel to Capital Funding Solutions, Inc.         Buchalter, A Professional Corporation   San Francisco CA 94105-3493                        vbantnerpeo@buchalter.com   First Class Mail and Email
                                                                                           Attn: William E. Chipman, Jr., Esquire and Mark
                                                                                           D. Olivere, Esquire
                                                                                           Hercules Plaza
                                                                                           1313 North Market Street, Suite 5400               chipman@chipmanbrown.com
Counsel to MBK Apparel, Inc.                       Chipman Brown Cicero & Cole, LLP        Wilmington DE 19801-6101                           olivere@chipmanbrown.com    Email
                                                                                           Attn: Kevin J. Simard, Esq., Douglas R. Gooding,
Co-Counsel to Encina Business Credit, LLC, as                                              Esq. and Saige E. Jutras, Esq.                     ksimard@choate.com
Administrative Agent and Collateral Agent, one of                                          Two International Place                            dgooding@choate.com
Debtors’ prepetition secured lenders              Choate Hall & Stewart LLP                Boston MA 02110                                    sjutras@choate.com          First Class Mail and Email
                                                                                           Attn: Elizabeth Guerroro-Southard and Christa
                                                                                           Samaniego
                                                                                           11902 Rustic Lane                                  elizabeths@pettitlaw.com
Counsel to Curtis Young                            Chris Pettit & Associates, P.C.         San Antonio TX 78230                               christasamaniego@mac.com    Email




          In re: J & M Sales Inc., et al.
          Case No. 18-11801 (LSS)                                                                   Page 2 of 12
                                                                  Case 18-11801-LSS     Doc 693            Filed 10/23/18           Page 5 of 14
                                                                                             Exhibit A
                                                                                       Core/2002 Service List
                                                                                      Served as set forth below

                    DESCRIPTION                                        NAME                             ADDRESS                                         EMAIL             METHOD OF SERVICE
                                                                                   Attn: Daniel K. Astin, John D. McLaughlin Jr.,
                                                                                   Joseph J. McMahon Jr.
                                                                                   1204 N. King Street
Counsel to HS Belmont LLC                           Ciardi Ciardi & Astin          Wilmington DE 19801                              jmcmahon@ciardilaw.com             First Class Mail and Email
                                                                                   Attn: Christopher B. Mosley
                                                                                   Senior Assistant City Attorney
                                                                                   200 Texas Street
Counsel to City of Fort Worth                       City Attorney's Office         Fort Worth TX 76102                              chris.mosley@fortworthtexas.gov    First Class Mail and Email
                                                                                   Attn: Karen C. Bifferato and Kelly M. Conlan
                                                                                   1000 West Street
Counsel to IRC Aurora Commons, L.L.C., IRC Six                                     Suite 1400                                       kbifferato@connollygallagher.com
Corners, L.L.C.                                     Connolly Gallagher LLP         Wilmington DE 19801                              kconlan@connollygallagher.com      Email
                                                                                   Attn: Jay Indyke, Seth Van Aalten and Michael
                                                                                   Klein
                                                                                   The Grace Building                               jindyke@cooley.com
Counsel to the Official Committee of Unsecured                                     1114 Avenue of the Americas, 46th Floor          svanaalten@cooley.com
Creditors                                           Cooley LLP                     New York NY 10036-7798                           mklein@cooley.com                  First Class Mail and Email
                                                                                   Attn: Simon E. Fraser
                                                                                   1201 N. Market Street
Counsel to Yusen Logistics (Americas)                                              Suite 1001
Inc.                                                Cozen O'Connor                 Wilmington DE 19801                              sfraser@cozen.com                  First Class Mail and Email
                                                                                   Attn: Christopher P. Simon
Counsel to Western & Venice SC, LLC; David's                                       1105 North Market Street
Place Off-Price Clothing Co., Inc., Y.M.I. Jeanswear,                              Suite 901
Inc. and Topson Downs of California, Inc.             Cross & Simon, LLC           Wilmington DE 19801                              csimon@crosslaw.com                First Class Mail and Email
                                                                                   Attn: Bankruptcy Department
                                                                                   Carvel State Office Building
                                                                                   820 N. French Street, 6th Floor
Delaware Attorney General                           Delaware Attorney General      Wilmington DE 19801                              attorney.general@state.de.us       First Class Mail and Email
                                                                                   Attn: Zillah Frampton
                                                                                   820 N. French Street
Delaware Division of Revenue                        Delaware Division of Revenue   Wilmington DE 19801                              FASNotify@state.de.us              First Class Mail and Email
                                                                                   Corporations Franchise Tax
                                                                                   P.O. Box 898
Delaware Secretary of State                         Delaware Secretary of State    Dover DE 19903                                   dosdoc_Ftax@state.de.us            First Class Mail and Email
                                                                                   Attn: Bankruptcy Department
                                                                                   820 Silver Lake Boulevard
                                                                                   Suite 100
Delaware State Treasury                             Delaware State Treasury        Dover DE 19904                                   statetreasurer@state.de.us         First Class Mail and Email
                                                                                   Attn: Deb Secrest
                                                                                   Collections Support Unit
Counsel to Office of Unemployment Compensation                                     651 Boas Street, Room 702
Tax Services (UCTS)                            Department of Labor and Industry    Harrisburg PA 17121                              ra-li-ucts-bankrupt@state.pa.us    First Class Mail and Email


         In re: J & M Sales Inc., et al.
         Case No. 18-11801 (LSS)                                                            Page 3 of 12
                                                            Case 18-11801-LSS                 Doc 693            Filed 10/23/18   Page 6 of 14
                                                                                                   Exhibit A
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below

                   DESCRIPTION                                   NAME                                          ADDRESS                              EMAIL         METHOD OF SERVICE
                                                                                          Attn: Byron Z. Moldo
Counsel to Red Mountain Asset Fund I, LLC.,                                               9401 Whilshire Boulevard
Desert Sky Esplanade, LLC., Maryvale Plaza IA,                                            9th Floor
LLC., Maryvale Terrace, LLC.                      Ervin Cohen & Jessup LLP                Beverly Hills CA 90212                  bmoldo@ecjlaw.com            Email
                                                                                          Attn: Paul J. Labov
                                                                                          101 Park Ave.
Counsel to the Official Committee of Unsecured                                            17th Floor
Creditors                                         Fox Rothschild LLP                      New York NY 10178                       plabov@foxrothschild.com     First Class Mail and Email
                                                                                          Attn: Thomas M. Horan and Courtney A.
                                                                                          Emerson
                                                                                          919 N. Market St.
Counsel to the Official Committee of Unsecured                                            Suite 300                               thoran@foxrothschild.com
Creditors                                         Fox Rothschild LLP                      Wilmington DE 19899-2323                cemerson@foxrothschild.com   First Class Mail and Email
                                                                                          Attn: J. Bennett Friedman
                                                                                          1900 Avenue of the Stars
                                                                                          11th Floor
Counsel to MBK Apparel, Inc.                      Friedman Law Group, P.C.                Los Angeles CA 90067                    jfriedman@flg-law.com        Email
                                                                                          Attn: Robert L. Handler
Counsel to David’s Place Off-Price Clothing Co.,                                          10250 Constellation Blvd.
Inc., Y.M.I. Jeanswear, Inc. and Topson Downs of Glaser Weil Fink Howard Avchen & Shapiro 19th Floor
California, Inc.                                  LLP                                     Los Angeles CA 90067                    rhandler@glaserweil.com      First Class Mail and Email
                                                                                          Attn: David L. Bruck
                                                                                          99 Wood Avenue South
Counsel to Beatrice Home Fashions                 Greenbaum, Rowe, Smith & Davis LLP      Iselin NJ 08830                         dbruck@greenbaumlaw.com      Email
                                                                                          Attn: Janine M. Figueiredo
                                                                                          488 Madison Avenue
Counsel to Julius Young Hosiery Inc.              Hahn and Hessen LLP                     New York NY 10022                       jfigueiredo@hahnhessen.com   Email
                                                                                          Attn: Chris W. Halling
                                                                                          23586 Calabasas Road
                                                                                          Suite 200
Counsel to HCP Highland Park, LLC                 Halling Meza LLP                        Calabasas CA 91302                      challing@hallingmeza.com     Email
                                                                                          Attn: Nancy J. Newman
                                                                                          425 Market Street
                                                                                          26th Floor
Counsel to Mission Lodge Masonic Hall Association Hanson Bridgett LLP                     San Francisco CA 94105                  nnewman@hansonbridgett.com   Email
                                                                                          Attn: Jessica Mickelsen Simon
                                                                                          15910 Ventura Boulevard
Counsel to Landlord Philip Hart Revocable Living                                          12th Floor
Trust                                             Hemar, Rousso & Heald, LLP              Encino CA 91436-2829                    jmsimon@hrhlaw.com           Email
                                                                                          Attn: Daniel C. Kerrick, Esquire
                                                                                          1311 Delaware Avenue
Counsel to Loomis Armored US, LLC                 Hogan♦McDaniel                          Wilmington DE 19806                     dckerrick@dkhogan.com        Email




        In re: J & M Sales Inc., et al.
        Case No. 18-11801 (LSS)                                                                   Page 4 of 12
                                                               Case 18-11801-LSS       Doc 693            Filed 10/23/18           Page 7 of 14
                                                                                            Exhibit A
                                                                                      Core/2002 Service List
                                                                                     Served as set forth below

                    DESCRIPTION                                     NAME                              ADDRESS                                           EMAIL                METHOD OF SERVICE
                                                                                  Attn: Jason DelMonico
Counsel to Gordon Brothers Finance Company, as                                    10 St. James Avenue
Administrative Agent, one of Debtors’ prepetition                                 11th Floor
secured lenders                                   Holland & Knight LLP            Boston MA 02116                                  Jason.DelMonico@hklaw.com              Email
                                                                                  Attn: Robert W. Jones
                                                                                  200 Crescent Court
                                                                                  Suite 1600
Counsel to Gordon Brothers Finance Company        Holland & Knight LLP            Dallas TX 75201                                  Robert.Jones@hklaw.com                 Email
                                                                                  Attn: Lynn H. Butler
                                                                                  111 Congress Avenue
                                                                                  Suite 1400
Counsel to WC MRP Calumet Center, LLC             Husch Blackwell LLP             Austin TX 78701                                  lynn.butler@huschblackwell.com         Email
                                                                                  Attn: Paul Wearing
                                                                                  Special Handling Group
                                                                                  7100 Highlands Pkwy
Interested Party                                  IBM Credit LLC                  Smyrna GA 30082                                                                         First Class Mail
                                                                                  Centralized Insolvency Operation
                                                                                  2970 Market Street
                                                                                  Mail Stop 5 Q30 133
IRS Insolvency Section                            Internal Revenue Service        Philadelphia PA 19104-5016                                                              First Class Mail
                                                                                  Centralized Insolvency Operation
                                                                                  P.O. Box 7346
IRS Insolvency Section                            Internal Revenue Service        Philadelphia PA 19101-7346                                                              First Class Mail
                                                                                  Attn: William Freeman, Karen Dine and Jerry
                                                                                  Hall                                             bill.freeman@kattenlaw.com
                                                                                  575 Madison Avenue                               karen.dine@kattenlaw.com
Counsel to Debtors                                Katten Muchin Rosenman LLP      New York NY 10022                                jerry.hall@kattenlaw.com               Email

                                                                                  Attn: Robert L. LeHane and Jennifer D. Raviele   KDWBankruptcyDepartment@kelleydrye.com
Counsel to National Retail Properties, Inc. and                                   101 Park Avenue                                  rlehane@kelleydrye.com
Philips International Holdings Corp.              Kelley Drye & Warren LLP        New York NY 10178                                jraviele@kelleydrye.com                Email
                                                                                  Attn: Julia B. Klein
                                                                                  919 North Market Street
                                                                                  Suite 600
Counsel to Wasa Properties Southlake Pavilion LLC Klein LLC                       Wilmington DE 19801                              klein@kleinllc.com                     Email
                                                                                  Attn: Roye Zur
                                                                                  1801 Century Park East
                                                                                  Suite 700
Counsel to Western & Venice SC, LLC               Landau Gottfried & Berger LLP   Los Angeles CA 90067                             rzur@lgbfirm.com                       First Class Mail and Email




         In re: J & M Sales Inc., et al.
         Case No. 18-11801 (LSS)                                                           Page 5 of 12
                                                                 Case 18-11801-LSS                  Doc 693            Filed 10/23/18    Page 8 of 14
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                    DESCRIPTION                                         NAME                                       ADDRESS                                 EMAIL                  METHOD OF SERVICE

Counsel to NMC Anaheim, LLC; RLM Properties,
LLC; Anaheim Island, LLC; Upside Crenshaw
Holding, LLC; Au Zone Santa Ana, LLC; Levian
Family Norwalk, LLC; Hekmatravan Family                                                        Attn: Ian S. Landsberg
Norwalk, LLC; Norwalk Town Square Management,                                                  9300 Wilshire Boulevard
Inc.; NMC Upland, LLC; Norwalk Flallon, LLC;                                                   Suite 565
Upland Terry, LLC and Tomo GD, LLC.           Landsberg Law, APC                               Beverly Hills CA 90212                    ian@landsberg-law.com                 First Class Mail and Email
                                                                                               Attn: Adam B. Nach
                                                                                               2001 E. Campbell Ave.
                                                                                               #103
Counsel to Unitco Realty & Construction Co., Inc.   Lane & Nach, P.C.                          Phoenix AZ 85016                          Adam.nach@lane-nach.com               Email
                                                                                               Attn: Susan E. Kaufman
                                                                                               919 North Market Street
                                                                                               Suite 460
Counsel to Mission Lodge Masonic Hall Association Law Office of Susan E. Kaufman, LLC          Wilmington DE 19801                       skaufman@skaufmanlaw.com              Email
                                                                                               Attn: Ronald K. Brown, Jr.
                                                                                               901 Dove Street
                                                                                               Suite 120
Counsel to CCF PCG Northridge LLC                   Law Offices of Ronald K. Brown, Jr., APC   Newport Beach CA 92660                    ron@rkbrownlaw.com                    First Class Mail and Email

Counsel to Allura Imports; Children's Apparel
Network; Johnny Signature International Inc.; Kidz
Concepts LLC; One Step Up, Ltd.;
Cudlie International; Seven Apparel Group; Miss
Sportswear Inc.; MSA Apparel LLC;
Kids Cant Miss LLC; A Base IX Co LLC; CSCO LLC;
Apparel Trading International,
Inc.; Ikeddi Enterprises Inc.; Vandale Industries,
Inc.; AJ Facts-Tuff Cookies; Sasha Handbags;                                                   Attn: Harlan M. Lazarus
Import Export Metro Limited; Essentials New York                                               240 Madison Avenue
LLC; Hot Chocolate Inc.; and Geneva Factors Ltd. Lazarus & Lazarus, P.C.                       New York NY 10016                         hlazarus@lazarusandlazarus.com        First Class Mail and Email
                                                                                               Attn: Gary E. Klausner, Daniel H. Reiss
                                                                                               10250 Constellation Boulevard
                                                                                               Suite 1700                                GEK@lnbyb.com
Counsel to Valley Plaza, LLC                      Levene, Neale, Bender, Yoo & Brill L.L.P.    Los Angeles CA 90067                      DHR@lnbyb.com                         Email
Counsel to Nueces County, City of Harlingen,                                                   Attn: Diane Wade Sanders
Victoria County, Cameron County, City of McAllen,                                              P.O. Box 17428
Hidalgo County, Harlingen CISD                    Linebarger Goggan Blair & Sampson, LLP       Austin TX 78760                                                                 First Class Mail
                                                                                               Attn: Don Stecker
                                                                                               711 Navarro Street
                                                                                               Ste 300
Counsel to Bexar County                             Linebarger Goggan Blair & Sampson, LLP     San Antonio TX 78205                      sanantonio.bankruptcy@publicans.com   First Class Mail and Email


         In re: J & M Sales Inc., et al.
         Case No. 18-11801 (LSS)                                                                        Page 6 of 12
                                                                 Case 18-11801-LSS                   Doc 693            Filed 10/23/18       Page 9 of 14
                                                                                                          Exhibit A
                                                                                                    Core/2002 Service List
                                                                                                   Served as set forth below

                    DESCRIPTION                                       NAME                                            ADDRESS                                  EMAIL               METHOD OF SERVICE
                                                                                                Attn: Elizabeth Weller
                                                                                                2777 N. Stemmons Freeway
                                                                                                Suite 1000
Counsel to Tarrant County and Dallas County         Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                              dallas.bankruptcy@publicans.com    Email
                                                                                                Attn: John P. Dillman
Counsel to Harris County; Cypress-Fairbanks ISD;                                                P.O. Box 3064
Fort Bend County and Angelina County                Linebarger Goggan Blair & Sampson, LLP      Houston TX 77253-3064                        houston_bankruptcy@publicans.com   Email
Counsel to Louise Paris Ltd., Mulitex Limited,                                                  Attn: Marc J. Phillips, Esq.
Basicline International Ltd., Bhama International                                               1007 North Orange Street
Inc., Lachmi’s International Ltd., and Pier                                                     10th Floor
Enterprises Ltd.                                    Manning Gross & Massenburg LLP              Wilmington DE 19801                          mphillips@mgmlaw.com               Email
                                                                                                Attn: Peter Muthig
                                                                                                Civil Services Division
                                                                                                222 North Central Avenue, Suite 1100
Counsel to Maricopa County Treasurer                Maricopa County Attorney's Office           Phoenix AZ 85004-2206                        muthigk@mcao.maricopa.gov          Email
                                                                                                Attn: Stephanie A. Fox
                                                                                                1201 North Market Street, Suite 900
Counsel to Apex Maritime Co., Inc. d/b/a Apex       Maron Marvel Bradley Anderson & Tardy       P.O. Box 288
Shipping Co.                                        LLC                                         Wilmington DE 19801                          saf@maronmarvel.com                Email
                                                                                                Attn: Martin P. Eramo
                                                                                                34184 Pacific Coast Highway
                                                                                                Suite C
Counsel to Mohr Affinity, LLC                       Martin P. Eramo, a Professional Corporation Dana Point CA 92629                          mperamo@aol.com                    First Class Mail and Email
                                                                                                Attn: William F. Taylor, Jr and Shannon D.
                                                                                                Humiston
                                                                                                Renaissance Centre
Counsel to Landlord Philip Hart Revocable Living                                                405 North King Street, 8th Floor             wtaylor@mccarter.com
Trust                                               McCarter & English LLP                      Wilmington DE 19801                          shumiston@mccarter.com             Email
                                                                                                Attn: Tara LeDay
Counse to Claimants, Tax Appraisal District of Bell                                             P.O. Box 1269
County and The County of Hays, Texas                McCreary, Veselka, Bragg & Allen, P.C.      Round Rock TX 78680                          tleday@mvbalaw.com                 Email
Counsel to New Westgate Mall LLC and Malway                                                     Attn: Paul W. Carey
Realty Associates LP, sucessor-in-interest to                                                   100 Front Street
Trustees of Malway Realty Trust                     Mirick, O’Connell, DeMallie & Lougee, LLP Worcester MA 01608                             pcarey@mirickoconnell.com          First Class Mail and Email
Counsel to Oakwood Plaza Limited Partnership,                                                   Attn: Rachel B. Mersky, Esquire
The Price REIT, Inc., Plaza Del Sol 557, LLC., Remo                                             1201 N. Orange Street
Tartaglia Associates, HEB Grocery Company , and Monzack Mersky Mclaughlin and                   Suite 400
Bex McCreless                                       Browder, P.A.                               Wilmington DE 19801                          rmersky@monlaw.com                 Email
                                                                                                Attn: Rachel B. Mersky, Esquire
                                                                                                1201 N. Orange Street
                                                    Monzack Mersky Mclaughlin and               Suite 400
Counsel to Milan Real Estate Capital, LLC           Browder, P.A.                               Wilmington DE 19801                          rmersky@monlaw.com                 Email




         In re: J & M Sales Inc., et al.
         Case No. 18-11801 (LSS)                                                                         Page 7 of 12
                                                                Case 18-11801-LSS               Doc 693             Filed 10/23/18          Page 10 of 14
                                                                                                      Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

                     DESCRIPTION                                        NAME                                     ADDRESS                                      EMAIL                  METHOD OF SERVICE
                                                                                            Attn: John D. Cornwell
                                                                                            700 Milam Street
                                                                                            Suite 2700
Counsel to Silver State Station LLC                Munsch Hardt Kopf & Harr, P.C.           Houston TX 77002-2806                           jcornwell@munsch.com                  First Class Mail and Email
                                                                                            Attn: Thomas D. Berghman
                                                                                            500 N. Akard Street
                                                                                            Suite 3800
Counsel to TSCA-3, L.P.                            Munsch Hardt Kopf & Harr, P.C.           Dallas TX 75201-6659                            tberghman@munsch.com                  Email
                                                                                            Attn: Nicolette Corso Vilmos
                                                                                            390 North Orange Avenue
                                                                                            Suite 1400
Counsel to Highland Lakes Property, LLC            Nelson Mullins Riley & Scarborough LLP   Orlando FL 32801                                nicolette.vilmos@nelsonmullins.com    Email
                                                                                            Attn: Samuel S. Kohn and James A. Copeland
                                                                                            1301 Avenue of the Americas
Counsel to Wasa Properties Southlake Pavilion LLC Norton Rose Fulbright US LLP              New York NY 10019-6022                          samuel.kohn@nortonrosefulbright.com   Email
                                                                                            Attn: Karen Vogel, Treasurer-Tax Collector
                                                                                            940 West Main Street
                                                                                            Suite 106
Counsel to County of Imperial, California          Office of the Tax Collector              El Centro CA 92243                                                                    First Class Mail
                                                                                            Attn: Rich Schepacarter, Esq.
                                                                                            844 King Street
                                                                                            Suite 2207
United States Trustee District of Delaware         Office of the United States Trustee      Wilmington DE 19801                             Richard.Schepacarter@usdoj.gov        First Class Mail and Email
                                                                                            Attn: Frank E. Noyes, II
                                                                                            1202 N. Orange Street
Counsel to Saul Subsidiary I, LP and Arena Shoppes                                          Suite 10E
LLLP                                               Offit Kurman, P.A.                       Wilmington DE 19801                             fnoyes@offitkurman.com                Email
                                                                                            Attn: Stephen A. Metz
                                                                                            4800 Montgomery Lane
                                                                                            9th Floor
Counsel to Saul Subsidiary I, LP                   Offit Kurman, P.A.                       Bethesda MD 20814                               smetz@offitkurman.com                 Email
                                                                                            Attn: Gretchen Crawford
                                                                                            Assistant District Attorney
                                                                                            320 Robert S. Kerr, Room 505
Counsel to Oklahoma County Treasurer                Oklahoma County Treasurer               Oklahoma City OK 73102                          grecra@oklahomacounty.org             Email
Counsel to Israel Discount Bank of New York, as co-                                         Attn: Daniel Fiorillo and Chad B. Simon
administrative agent and one of Debtors’                                                    230 Park Avenue                                 dfiorillo@otterbourg.com
prepetition secured lenders                         Otterbourg P.C.                         New York NY 10169                               csimon@otterbourg.com                 First Class Mail and Email

                                                                                            Attn: Richard M. Pachulski and Peter J. Keane
                                                                                            919 North Market Street, 17th Floor
                                                                                            P.O. Box 8705                                   rpachulski@pszjlaw.com
Counsel to Debtors                                 Pachulski Stang Ziehl & Jones LLP        Wilmington DE 19899                             pkeane@pszjlaw.com                    Email


          In re: J & M Sales Inc., et al.
          Case No. 18-11801 (LSS)                                                                    Page 8 of 12
                                                                Case 18-11801-LSS                  Doc 693             Filed 10/23/18          Page 11 of 14
                                                                                                         Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                    DESCRIPTION                                       NAME                                           ADDRESS                                      EMAIL         METHOD OF SERVICE
                                                                                                Attn: Douglas D. Herrmann, Esq. and Marcy J.
                                                                                                McLaughlin, Esq.
                                                                                                Hercules Plaza, Suite 5100
                                                                                                1313 N. Market Street                          herrmannd@pepperlaw.com
Counsel to Hilco Merchant Resources, LLC            Pepper Hamilton LLP                         Wilmington DE 19899-1709                       mclaughlinm@pepperlaw.com     First Class Mail and Email
                                                                                                Attn: Carlos M. Arce
                                                                                                8626 Tesoro Drive
                                                    Perdue, Brandon, Fielder, Collins & Mott,   Suite 816
Counsel to Maverick County                          L.L.P.                                      San Antonio TX 78217                           carce@pbfcm.com               First Class Mail and Email
                                                                                                Attn: Eboney Cobb
                                                                                                500 E. Border Street
Arlington ISD, Richardson ISD, Carrollton-Farmers   Perdue, Brandon, Fielder, Collins & Mott,   Suite 640
Branch ISD                                          L.L.P.                                      Arlington TX 76010                             ecobb@pbfcm.com               Email
                                                                                                Attn: John T. Banks
                                                                                                3301 Northland Drive
Counsel to City of Weslaco, Weslaco ISD, &          Perdue, Brandon, Fielder, Collins & Mott,   Suite 505
Edinburg CISD                                       L.L.P.                                      Austin TX 78731                                jbanks@pbfcm.com              First Class Mail and Email
                                                                                                Attn: Schuyler G. Carroll
                                                                                                30 Rockefeller Center
                                                                                                22nd Floor
Counsel to Acceo Solutions Inc.                     Perkins Coie LLP                            New York NY 10112-0085                         SCarroll@perkinscoie.com      Email
                                                                                                Attn: Cliff A. Katz & Sherri D. Lydell
                                                                                                475 Park Avenue South
                                                    Platzer, Swergold, Levine, Goldberg, Katz & 18th Floor                                     ckatz@platzerlaw.com
Counsel to Rainbow Southeast Leasing, Inc.          Jaslow, LLP                                 New York NY 10016                              slydell@platzerlaw.com        First Class Mail and Email
                                                                                                Attn: Shanti M. Katona
                                                                                                222 Delaware Ave.
                                                                                                Suite 1101
Counsel to Highland Lakes Property, LLC             Polsinelli PC                               Wilmington DE 19801                            skatona@polsinelli.com        Email

                                                                                         Attn: Timothy T. Mitchell & Donna Kaye Rashti         tim@rashtiandmitchell.com
Counsel to Bethany 43, LLC; Randolph Plaza II, LLC                                       4422 Ridgeside Drive                                  donna@rashtiandmitchell.com
and Menlo Park Shopping Center Company, LLP        Rashti and Mitchell Attorneys at Law  Dallas TX 75244                                       dkrm@aol.com                  Email
                                                                                         Attn: Mark D. Collins, Esq., John H. Knight, Esq.
Co-Counsel to Encina Business Credit, LLC, as                                            and David T. Queroli, Esq.
Administrative Agent and Collateral Agent, one of                                        One Rodney Square                                     collins@rlf.com
Debtors’ prepetition secured lenders and Israel                                          920 North King Street                                 knight@rlf.com
Discount Bank of New York                         Richards, Layton & Finger, P.A.        Wilmington DE 19801                                   queroli@rlf.com               First Class Mail and Email
                                                                                         Attn: Fred B. Ringel
                                                                                         875 Third Avenue
                                                  Robinson Brog Leinwand Greene Genovese 9th Floor
Counsel to North Riverside Park Associates LLC    & Gluck P.C.                           New York NY 10022                                     fbr@robinsonbrog.com          First Class Mail and Email



         In re: J & M Sales Inc., et al.
         Case No. 18-11801 (LSS)                                                                        Page 9 of 12
                                                                 Case 18-11801-LSS                Doc 693              Filed 10/23/18     Page 12 of 14
                                                                                                        Exhibit A
                                                                                                  Core/2002 Service List
                                                                                                 Served as set forth below

                     DESCRIPTION                                       NAME                                       ADDRESS                                    EMAIL             METHOD OF SERVICE
                                                                                              Attn: Paul R. Rosenbaum
Counsel to Kram Construction Co., a California                                                3580 Wilshire Blvd.
Corporation; and Kormag Construction Co., a                                                   Ste 1260
California Corporation                              Rosenbaum & Associates                    Los Angeles CA 90010                        paul@prrlawyers.com               First Class Mail and Email
                                                                                              Attn: E.B. "Trey" McLeod, III
Counsel to South Carolina Dep. Of Employment        S.C. Department of Employment and         Post Office Box 8597
and Workforce                                       Workforce                                 Columbia SC 29202                           tmcleod@dew.sc.gov                Email
Counsel to Amherst Station II LLC;
Buckingham Station LLC;
Edgewood Station LLC;
Heritage Oaks Station L.P.;
Sunrise Marketplace Station LLC;                                                              Attn: Lucian Murley
Towne Crossing Station LLC;                                                                   1201 North Market Street, Suite 2300
Phillips Edison & Company; and                                                                P.O. Box 1266
Phillips Edison Limited Partnership.                Saul Ewing Arnstein & Lehr LLP            Wilmington DE 19899                         luke.murley@saul.com              Email
Counsel to Amherst Station II LLC;
Buckingham Station LLC;
Edgewood Station LLC;
Heritage Oaks Station L.P.;
Sunrise Marketplace Station LLC;                                                              Attn: Maria Ellena Chavez-Ruark
Towne Crossing Station LLC;                                                                   500 East Pratt Street
Phillips Edison & Company; and                                                                9th Floor
Phillips Edison Limited Partnership.                Saul Ewing Arnstein & Lehr LLP            Baltimore MD 21202                          maria.ruark@saul.com              Email
                                                                                              Attn: Mark Minuti
                                                                                              1201 North Market Street, Suite 2300
                                                                                              P.O. Box 1266
Counsel to SFI Ford City - Chicago, LLC;            Saul Ewing Arnstein & Lehr LLP            Wilmington DE 19899                         mark.minuti@saul.com              Email
                                                                                              Attn: Julia A. Cook
                                                                                              109 North Post Oak Lane
                                                                                              Suite 300
Counsel to CM Houston Properties #1, LLC            Schlanger, Silver, Barg & Paine, L.L.P.   Houston TX 77024                            jcook@ssbplaw.com                 Email
                                                                                              Attn: Eric S. Goldstein, Esq. and Latonia   egoldstein@goodwin.com
                                                                                              Williams, Esq.                              lwilliams@goodwin.com
Counsel to UnitedHealthcare Insurance Company                                                 One Constitution Plaza                      bankruptcy@goodwin.com
and United HealthCare Services, Inc.                Shipman & Goodwin LLP                     Hartford CT 06103-1919                      bankruptcyparalegal@goodwin.com   Email
                                                                                              Attn: Elihu E. Allinson, III
Counsel to New Westgate Mall LLC, Malway Realty                                               901 North Market Street
Associates LP, successor-in-interest to Trustees of                                           Suite 1300
Malway Realty Trust                                 Sullivan Hazeltine Allison LLC            Wilmington DE 19801                         zallinson@sha-llc.com             First Class Mail and Email
                                                                                              Attn: Jeffrey M. Pomerance
                                                                                              333 South Hope Street
                                                    SulmeyerKupetz, A Professional            35th Floor
Interested Party                                    Corporation                               Los Angeles CA 90071-1406                   jpomerance@sulmeyerlaw.com        Email


          In re: J & M Sales Inc., et al.
          Case No. 18-11801 (LSS)                                                                      Page 10 of 12
                                                                Case 18-11801-LSS             Doc 693              Filed 10/23/18        Page 13 of 14
                                                                                                    Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

                    DESCRIPTION                                     NAME                                      ADDRESS                                        EMAIL          METHOD OF SERVICE
                                                                                          Attn: Victor A. Sahn, Esq. and Jeffrey M.
                                                                                          Pomerance, Esq.
                                                                                          333 South Hope Street
Counsel to Michael Fallas and Pegasus Trucking    SulmeyerKupetz, A Professional          3400                                           vsahn@sulmeyerlaw.com
LLC                                               Corporation                             Los Angeles CA 90071-1406                      jpomerance@sulmeyerlaw.com      Email
                                                                                          Attn: Donald T. Polednak
                                                                                          1731 Village Center Circle
Counsel to Professional Properties of Las Vegas   Sylvester & Polednak, LTD.              Las Vegas NV 89134                             don@sylvesterpolednak.com       First Class Mail and Email
                                                                                          Attn: David A. Greer
                                                                                          500 East Main Street
                                                                                          Suite 1225
Counsel to WHLR-JANAF, LLC                        The Law Offices of David A. Greer PLC   Norfolk VA 23510                               dgreer@davidgreerlaw.com        Email
                                                                                          Attn: Frederick B. Rosner & Jason A. Gibson
                                                                                          824 N. Market Street
                                                                                          Suite 810                                      rosner@teamrosner.com
Counsel to Rainbow Southeast Leasing, Inc.        The Rosner Law Group LLC                Wilmington DE 19801                            gibson@teamrosner.com           First Class Mail and Email
                                                                                          Attn: David Escamilla
                                                                                          P.O. Box 1748
Counsel to Travis County                          Travis County Attorney                  Austin TX 78767                                                                First Class Mail
                                                                                          950 Pennsylvania Avenue, NW
U.S. Department of Justice                        U.S. Department of Justice              Washington DC 20530-0001                                                       First Class Mail

                                                                                          Attn: Charles Oberly
                                                                                          c/o Ellen Slights
                                                                                          1007 Orange Street, Suite 700, P.O. Box 2046
US Attorney for the District of Delaware          US Attorney for Delaware                Wilmington DE 19899-2046                       usade.ecfbankruptcy@usdoj.gov   First Class Mail and Email
                                                                                          Attn: Jamie L. Edmonson & Daniel A. O'Brien
                                                                                          1201 N. Market
                                                                                          Suite 1400                                     jledmonson@venable.com
Counsel to SKBB Investments, L.P.                 Venable LLP                             Wilmington DE 19801                            daobrien@venable.com            First Class Mail and Email
                                                                                          Attn: Keith C. Owens
                                                                                          2049 Century Park East
                                                                                          Suite 2300
Counsel to SKBB Investments, L.P.                 Venable LLP                             Los Angeles CA 90067                           kcowens@venable.com             First Class Mail and Email
                                                                                          Attn: Michael L. Wilhelm
                                                                                          205 E. River Park Circle
                                                                                          Suite 410
Counsel to Hallaian Development                   Walter Wilhelm Law Group                Fresno CA 93720                                mwilhelm@w2lg.com               First Class Mail and Email
                                                                                          Attn: Jeff Carruth
                                                                                          3030 Matlock Rd.
                                                                                          Suite 201
Counsel to West Road Plaza, LP                    Weycer, Kaplan, Pulaski & Zuber, P.C.   Arlington TX 76015                             jcarruth@wkpz.com               Email




         In re: J & M Sales Inc., et al.
         Case No. 18-11801 (LSS)                                                                   Page 11 of 12
                                                             Case 18-11801-LSS          Doc 693              Filed 10/23/18          Page 14 of 14
                                                                                              Exhibit A
                                                                                        Core/2002 Service List
                                                                                       Served as set forth below

                    DESCRIPTION                                       NAME                              ADDRESS                                        EMAIL        METHOD OF SERVICE
                                                                                    Attn: Christopher M. Samis, L. Katherine Good,
                                                                                    Aaron H. Stulman
                                                                                    The Renaissance Centre                           csamis@wtplaw.com
                                                                                    405 North King Street, Suite 500                 kgood@wtplaw.com
Counsel to Pegasus Trucking LLC                  Whiteford, Taylor & Preston LLC    Wilmington DE 19801                              astulman@wtplaw.com         First Class Mail and Email
                                                                                    Attn: David H. Stein, Esq.
                                                                                    90 Woodbridge Center Drive
                                                                                    Suite 900, Box 10
Counsel to Forsgate Industrial Complex           Wilentz, Goldman & Spitzer, P.A.   Woodbridge NJ 07095                              dstein@wilentz.com          First Class Mail and Email
                                                                                    Attn: Victor W. Newmark
                                                                                    800 Kennesaw Avenue
                                                                                    Suite 400
Counsel to Thor Gallery at South DeKalb, LLC     Wiles & Wiles, LLP                 Marietta GA 30060-7946                           bankruptcy@evict.net        Email

Counsel to Allura Imports; Children's Apparel
Network; Johnny Signature International Inc.; Kidz
Concepts LLC; One Step Up, Ltd.;
Cudlie International; Seven Apparel Group; Miss
Sportswear Inc.; MSA Apparel LLC;
Kids Cant Miss LLC; A Base IX Co LLC; CSCO LLC;
Apparel Trading International,
Inc.; Ikeddi Enterprises Inc.; Vandale Industries,                                  Attn: Kevin J. Mangan, Ericka F. Johnson and
Inc.; AJ Facts-Tuff Cookies; Sasha Handbags;                                        Matthew P. Ward
Import Export Metro Limited; Essentials New York                                    222 Delaware Avenue
LLC; Hot Chocolate Inc.; Geneva Factors Ltd.; 2619                                  Suite 1501                                       kevin.mangan@wbd-us.com
Realty Holding LLC; and Silver State LLC           Womble Bond Dickinson (US) LLP   Wilmington DE 19801                              ericka.johnson@wbd-us.com   First Class Mail and Email
                                                                                    Attn: Michael A. Stover, George J. Bachrach
                                                                                    7 St. Paul Street
                                                                                    18th Floor                                       mstover@wcslaw.com
Counsel to Interested Party                      Wright, Constable & Skeen, LLP     Baltimore MD 21202                               gbachrach@wcslaw.com        First Class Mail and Email




         In re: J & M Sales Inc., et al.
         Case No. 18-11801 (LSS)                                                             Page 12 of 12
